UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7605



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


TONY ANTHONY BROWN, aka Fred J. Brown,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:98-cr-00037-F)


Submitted:     February 28, 2008            Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Anthony Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony Anthony Brown, a federal prisoner, appeals the

district court’s orders denying Brown’s motions for multiple forms

of relief.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Brown, No. 5:98-cr-00037-F

(E.D.N.C. Sept. 21, Sept. 26, & Oct. 10, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -